 



Exhibit 10.1
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment (“Amendment”) is made and entered into as of October 24th,
2007, and modifies amending as set forth below the Executive Employment
Agreement (“Agreement”) between WEBSIDESTORY, INC., a Delaware corporation now
named VISUAL SCIENCES, INC. (the “Company”) and JAMES W. MACINTYRE, IV
(“Employee”).
Recitals:
     WHEREAS, the Employee has been employed by the Company as its President and
Chief Executive Officer since November 20, 2006;
     WHEREAS, the Company maintains offices in both Herndon, Virginia, which is
in Northern Virginia, and in San Diego, California;
     WHEREAS, at the time the Employee became President and Chief Executive
Officer of the Company, the parties contemplated evaluating prior to
December 31, 2007 whether or not the Employee should be required to relocate his
primary residence from Northern Virginia to the San Diego, California area;
     WHEREAS, the parties have determined that relocation of the Employee’s
primary residence is not necessary at this time; and
     WHEREAS, the Employee and the Company desire to set forth in this Amendment
certain modifications to the Agreement, relating to relocation and travel by the
Employee.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
set out herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:
     1. Section 2.4 of the Agreement shall be deleted in its entirety and
replaced by the following:
          2.4 Relocation and Travel.
          (a) The Employee and his family may continue to reside in Northern
Virginia, with the Employee traveling to and from the Company’s headquarters in
San Diego, California and other offices of the company and other locations on
Company business as reasonably necessary to fulfill his responsibilities under
this Agreement. The Company shall pay the reasonable expenses of such travel as
provided in Section 4 below. In the event, that the Employee determines that it
would be in the best interest of the Company for him to spend more than seven
consecutive days in the San Diego, California area in furtherance of the
Company’s business, then the Company shall rent (or reimburse the Employee for
the rental of) a residence in the San Diego, California area mutually agreeable
to the Employee and the Company for the Employee and his family, at the
Company’s sole cost and expense.

 



--------------------------------------------------------------------------------



 



          (b) Should the Employee and the Board of Directors of the Company
mutually determine at any time during his employment under this Agreement that
he should relocate to the San Diego, California metropolitan area the Company
agrees to reimburse the Employee for all Relocation Expenses (as defined below)
relating to such relocation. The Company shall make such reimbursement promptly
upon presentation of reasonably detailed documentation of his Relocation
Expenses. For purposes hereof, “Relocation Expenses” shall mean the following
reasonable expenses incurred by the Employee related to moving his and his
family’s primary residence from Northern Virginia to the San Diego, California
metropolitan area: (i) costs of looking for a new primary residence, including
house hunting trips; (ii) attorneys’ fees, closing costs and brokers’
commissions (up to 6%) associated with the sale of the Employee’s Northern
Virginia residence; (iii) attorneys’ fees and closing costs associated with the
purchase of the Employee’s new residence in the San Diego, California area (but
excluding mortgage loan fees and points); (iv) temporary family living expenses;
(v) relocation travel expenses; and (vi) the physical movement of furniture,
clothing, household effects, vehicles and other items from the Employee’s
Northern Virginia home to the San Diego, California area. To the extent any
Relocation Expenses are deemed to be taxable compensation to the Employee, the
Company will make a “gross up” payment to the Employee sufficient to pay all
federal, state and local income taxes imposed on the Employee in connection with
the Company’s reimbursement of Relocation Expenses and the payment of such
taxes.
     3. This Amendment is a modification of the Agreement which is in writing
and, when signed by both parties, shall be effective as a modification of the
Agreement in compliance with Section 10.3 of the Agreement. The Agreement shall
remain in full force and effect, except as expressly modified by this Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date and year first written above.

              The Company:   Visual Sciences, Inc.
 
                /s/ William Harris      
 
  By:   William Harris    
 
           
 
  Title:   Chairman    
 
           
 
           
The Employee:
           
 
                /s/ James W. MacIntyre, IV           James W. MacIntyre, IV

2